*591ORDER
The Disciplinary Review Board on December 20, 1996, having filed with the Court its decision concluding that JOSEPH P. CAPONE of VOORHEES, who was admitted to the bar of this State in 1987 and who was temporarily suspended from the practice of law on September 7, 1995, and who remains suspended at this time, should be suspended from the practice of law for a period of two years on the basis of respondent’s conviction in federal court of knowingly making a false statement on a loan application, in violation of 18 U.S.C.A. §§ 1014 and 2, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness), and good cause appearing;
It is ORDERED that JOSEPH P. CAPONE is hereby suspended from the practice of law for a period of two years, retroactive to September 7, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.